20-1842
    Torres v. Garland
                                                                                    BIA
                                                                          Christensen, IJ
                                                                       A206 999 080/085

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the 7th
    day of September, two thousand twenty-one.

    PRESENT:
              JOHN M. WALKER, JR.,
              GUIDO CALABRESI,
              STEVEN J. MENASHI,
                   Circuit Judges.
    _____________________________________

    JOSE REMIGIO LITUMA TORRES, MARIA
    MAGDALENA MOLINA PIZARRO,

                        Petitioners,

                        v.                                       20-1842

    MERRICK B. GARLAND, UNITED STATES
    ATTORNEY GENERAL,

              Respondent.
    _____________________________________

    FOR PETITIONERS:                   H. Raymond Fasano, Esq, Youman, Madeo
                                       & Fasano, LLP, New York, NY.

    FOR RESPONDENT:                    Bryan Boynton, Acting Assistant
                                       Attorney General; Russell J.E. Verby,
                                       Senior Litigation Counsel; John D.
                           Williams, Trial Attorney, Office of
                           Immigration Litigation, United States
                           Department of Justice, Washington, DC.

     UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DISMISSED.

     Petitioners Jose Remigio Lituma Torres and Maria Magdalena

Molina Pizarro, citizens of Ecuador, seek review of a May 21, 2020,

decision of the BIA, affirming an April 30, 2018, decision of an

Immigration   Judge   (“IJ”)   denying   their     application   for

cancellation of removal. See In re Jose Remigio Lituma Torres,

Maria Magdalena Molina Pizarro, Nos. A206 999 080/085 (B.I.A. May

21, 2020), aff’g Nos. A206 999 080/085 (Immig. Ct. N.Y. City Apr.

30, 2018). We assume the parties’ familiarity with the underlying

facts, procedural history, and issues on appeal.

     Where, as here, “the BIA briefly affirms the decision of an

IJ and adopt[s] the IJ’s reasoning in doing so, we review the IJ’s

and the BIA’s decisions together.” Wangchuck v. DHS, 448 F.3d 524,

528 (2d Cir. 2006) (internal quotation marks omitted). Aliens

subject to removal may have their removal canceled if they meet

presence and character requirements and “establish[] that removal

would result in exceptional and extremely unusual hardship to


                                2
[their] spouse, parent, or child, who is a citizen of the United

States or an alien lawfully admitted for permanent residence.”

8 U.S.C. § 1229b(b)(1). This is a “very high standard,” Garcia v.

Garland, 847 F. App’x 82, 83 (2d Cir. 2021), which will be met

only when the hardship to a qualifying relative is “substantially

beyond that which ordinarily would be expected to result from the

alien’s deportation,” In re Monreal-Aguinaga, 23 I. & N. Dec. 56,

69 (B.I.A. 2001) (emphasis         omitted). Our jurisdiction to review

the   agency’s   denial    of   cancellation   of   removal   based   on   an

applicant’s failure to satisfy the hardship requirement is limited

to    constitutional      claims   and    questions   of   law.   8 U.S.C.

§ 1252(a)(2)(B), (D); see Barco-Sandoval v. Gonzales, 516 F.3d 35,

39 (2d Cir. 2008) (“[W]e [are] deprived of jurisdiction to review

decisions under the [Immigration and Nationality Act] when the

petition for review essentially disputes the correctness of an

IJ’s fact-finding or the wisdom of his exercise of discretion.”).

      We dismiss the petition for review because Petitioners have

failed to raise either a constitutional claim or question of law.

Petitioners argue that the IJ mischaracterized the record, failed

to consider critical evidence, and relied on speculation. These

claims are unsupported. The IJ carefully reviewed Petitioners’

claims and found that their allegations did not support a finding


                                      3
of “exceptional and extremely unusual hardship” within the meaning

of the Immigration and Nationality Act. See Special App’x 7-10. In

arguing   otherwise,       Petitioners     “merely     summarize[]       [their]

interpretation of the evidence and express[] [their] disagreement

with the IJ’s consideration of … the record evidence.” Arguello v.

Lynch, 614 F. App’x 19, 20-21 (2d Cir. 2015). That disagreement is

not enough to bring the petition within our jurisdiction. See

Amarasinghe      v.    Barr,   831   F. App’x   14,    15   (2d   Cir.     2020)

(“[Q]uarrels about fact-finding or the exercise of discretion are

insufficient to establish a colorable legal or constitutional

claim.”) (internal quotation marks and alteration omitted); Sau

Mooi Chai v. Holder, 461 F. App’x 32, 33 (2d Cir. 2012) (“Because

the Petitioners contest only the agency’s weighing of the evidence

of   hardship,    we    lack   jurisdiction     to    consider    Petitioners’

challenge to the agency’s denial of cancellation of removal.”).

     Petitioners further argue that the IJ and BIA erred by failing

to consider their hardship evidence cumulatively. This is also

incorrect. The IJ explained that he relied on “the record in its

entirety” in finding that Petitioners have not “met their burden

in showing that [their U.S. citizen son] would suffer exceptional

and extremely unusual hardship if they are removed.” Special App’x

10. Accordingly, there is “nothing in the record indicat[ing] that


                                       4
the IJ considered each hardship in isolation, without ultimately

considering cumulative effect.” Barros v. Barr, 797 F. App’x 635,

638 (2d Cir. 2020). Even if the IJ had erred by failing to consider

Petitioners’   hardship     evidence        cumulatively,     that   error   was

corrected on appeal by the BIA, which expressly stated that it

“[c]onsider[ed]   the      factors     of    this   case    cumulatively”     in

affirming the IJ’s decision. Special App’x 4; see Wangchuck, 448

F.3d at 528 (“[W]e review the IJ’s and BIA’s decisions together.”).

     Because Petitioners fail to raise a colorable constitutional

or   legal   claim,   we     dismiss        the   petition.    See   8   U.S.C.

§ 1252(a)(2)(B), (D); Barco-Sandoval, 516 F.3d at 39–40.



                                     FOR THE COURT:
                                     Catherine O’Hagan Wolfe,
                                     Clerk of Court




                                       5